UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6856



MARLON BLANDIN,

                                             Petitioner - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
HENRY DARGAN MCMASTER, Attorney General of
South Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (CA-04-2219-4-HMH)


Submitted:   August 17, 2005            Decided:   September 12, 2005


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marlon Blandin, Appellant Pro Se. Samuel Creighton Waters, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marlon Blandin seeks to appeal the district court’s order

dismissing his petition filed under 28 U.S.C. § 2254 (2000).   The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).   The magistrate judge recommended

that relief be denied and advised Blandin that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Blandin failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   Blandin has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED


                              - 2 -